Beck, J.
The issues made by the pleadings and the evidence in the case being considered, it is apparent that the city court did not have adequate jurisdiction to dispose of all the issues involved, but only a court exercising equity jurisdiction can adequately dispose of the various contentions of the parties. It was, therefore, error for the court at the interlocutory hearing to refuse to enjoin the suit in the city court, so that the cause can be determined in the superior court under the equitable petition and the answer thereto.

Judgment reversed.


All the Justices concur.

. The defendants demurred generally and specially, and answered as follows: The defendants who are heirs of Eobert Martin deny that they received anything as distributees from his estate. The allegations in the petition for the discharge of Hughes as administrator of their mother were true, and he was rightfully discharged. The plaintiffs and their attorneys “were fully aware of the fact that said petition for discharge was pending,” and they made no objection thereto. Said discharge was granted after the dismissal of the first suit in the city court against the plaintiffs, but that dismissal was the result of the court’s sustaining a demurrer filed by the plaintiffs; and the suit was regularly reinstated thereiii. Defendants deny that they or either of them “ever did or said anything to mislead said plaintiffs or in any manner whatsoever led them to believe that the suit in the city court of Thomasville would not be renewed;” and deny that they were estopped from instituting the pending suit in the city court; and deny that their actions were' in any wise a fraud upon the court of ordinary in obtaining Hughes’ discharge as administrator. They deny that the plaintiffs are creditors of the estate of Mrs. M. E. Martin, but aver that they are guilty of laches on account of having failed, as sureties on her bond, to establish any right or claim that they may have had against her or her estate by reason of misconduct as administratrix of Eobert Martin. The property alleged to have been sold by Hughes, as administrator of the estate of Mrs. M. E. Martin, for the sum of $2200, from the proceeds of. which sale plaintiffs claim to have a right to reimbursement for any liability that may be adjudicated against them and that they may be required to pay on account of misconduct on the part of their principal as administratrix' of the estate of Eobert Martin, was property set apart to Mrs. M. E. Martin and three of the respondents, as the widow and minor children of Eobert Martin, as a year’s support for them, and “said lands so set apart were held by said widow and said minor children as twelve months support at the time of her death.”
At the interlocutory hearing the plaintiffs introduced in evidence certified copies of the annual and final returns of John A. Hughes as administrator of the estate of Mrs. M. E. Martin, which showed distribution of her estate among her heirs, who were the same as the heirs of Eobert Martin. Defendants introduced in evidence certified copies of the proceedings wherein Mrs. Martin applied for and obtained a year’s support for herself and three minor children out of the estate of Eobert Martin, showing that the property so set apart was the $2200 tract of land described in the petition. They also introduced the petition of John A. Hughes, as administrator of the estate of Mrs. Martin, for leave to sell the said land “for the purpose of distribution and paying the debts of the estate,” the order for citation, and the order allowing the sale of the land. *Also, an affidavit of John A. Hughes, that he was administrator de bonis non of the estate of Eobert Martin and likewise administrator of the estate of Mrs. M. E. Martin, that the land sold by him as administrator of Mrs. Martin was land that had been set apart out of the estate of Eobert Martin as a year’s support to Mrs. Martin and her three minor children, naming them, and that “other than these lands he never received as administrator of either of said estates any other property, real or personal.” The sworn petition and answer were introduced in evidence. The court passed an order denying the injunction, and the plaintiffs excepted.»
J. II. Merrill, for plaintiffs.
Titus, Delete <& Hopleins, for defendants.